Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Providence, June the 15th 1781.
                        
                        Of my recruits that have been Landed to day, at Boston, there are 400. men, in a condition to do duty and 260
                            attacked by the Scurvy. These 400. men will arrive here on Saturday, they shall be incorporated on Sunday, and Monday 18 I
                            shall set off with the Regiment of Bourbounois. The horses for the artillery and the Waggons are arriving from different
                            places and I hope that the movement of every regiment shall go on very regularly, on Tuesday, Wednesday and Thursday. If
                            there should be some delay occasioned absolutely by the furnishing either of the horses or provisions I shall perhaps
                            sojourn two days at hartford, however I shall endeavour to stay there only one day and I expect to be on the North river with the first regiment in 14. days. After
                            having passed hartford, I shall go myself to New Windsor to receive your Excellency’s orders The recruits shall be
                            cloathed and equiped, on our way, which they stand in great need of. I send one half of them to Newport, and on Saturday
                            the half of the Detachement that I had left there shall arrive here. In short, I will do my best and with the greatest
                            speed to prove to your Excellency my great desire to conform myself to your orders. I will Leave here two Companies of
                            Artillery with my artillery of Siege that shall be ready to be imbarked. I am with respect and personal attachment, Sir,
                            Your Excellency’s Most obedient humble Servant
                        
                            le cte de Rochambeau

                        
                    